Title: Joseph H. Nicholson to Thomas Jefferson, 3 May 1814
From: Nicholson, Joseph H.,McCulloh, James H.
To: Jefferson, Thomas


          My Dear SirBaltimore
              May 3. 1814 
          Mr James H. MCulloch, the son of our Collector, is going westward on some scientific Pursuits, and as he wishes to take Monticello in his way, I beg leave to introduce him to you—I flatter myself when you
			 know him, you will not find him unworthy of your acquaintance—One of his Objects is to look into the Mineralogy and
			 aboriginal History of our Country, and as these are Subjects which you have not suffered to escape you, permit me to ask for him such aids, in the furtherance of his Views, as you may think
			 useful to
			 him—
          After a separation of such a length of Time, with very little Hope of again meeting you, I cannot address you without the warmest Emotions. May I therefore tell you of the deep Interest which I always take in every thing that concerns you, and respectfully offer you the best wishes of a Heart sincerely devoted to you?
          Joseph H.
              Nicholson
        